19 F.3d 1440
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ivan Leontievich MENEYEV, a/k/a Shimalin, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 92-70561.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 10, 1994.Decided March 24, 1994.

1
Before:  BROWNING, KOZINSKI, and NOONAN, Circuit Judges


2
MEMORANDUM*

I.

3
Complete crimes committed on different dates do not arise out of a "single scheme of criminal misconduct" under 8 U.S.C. Sec. 1251(a)(4) unless they were planned at the same time.   Leon-Hernandez v. INS, 926 F.2d 902, 905 (9th Cir.1991) ("The word 'scheme' implies a specific, more or less articulated and coherent plan or program of future action, much more than a vague, indeterminate expectation to repeat a prior criminal modus operandi.")  (citing and adopting analysis of  Nason v. INS, 394 F.2d 223, 227 (2d Cir.1968)).  Meneyev's testimony that the second crime was not planned until a week after the first crime had been committed is dispositive of this issue.

II.

4
The Board did not abuse its discretion when it denied Meneyev relief under 8 U.S.C. Sec. 1182(c).  The Board weighed the facts and circumstances involved in the crimes against the equities presented on Meneyev's behalf.  The Board decided that the equities were not sufficient to overcome the extremely negative factor of his conviction for two counts of first degree robbery.  This conclusion is not clearly erroneous.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3